Exhibit 10.33

[g24021kgimage002.jpg]

MASTER SERVICE AGREEMENT

 

This Master Service Agreement (this “Agreement”) is entered into this 30th day
of June, 2003 (“Effective Date”) by and between LEVEL 3 COMMUNICATIONS, LLC
(“Level 3”) and UNIVERSAL ACCESS, INC. (“Customer”).

 

ARTICLE 1.  DEFINITIONS

 

1.1  “Affiliate” shall mean an entity that now or in the future, directly or
indirectly controls, is controlled by, or is under common control with, a party
to this Agreement.  For purposes of the foregoing, “control” shall mean the
ownership of (i) greater than fifty percent (50%) of the voting power to elect
the directors of the company, or (ii) greater than fifty percent (50%) of the
ownership interest in the company.

 

1.2  “Connection Notice” shall mean a written notice from Level 3 that the
Service ordered has been installed by Level 3 pursuant to the Customer Order,
and has been tested and is functioning properly.

 

1.3  “Customer Commit Date” shall mean the date that Service will be available
to Customer, as set forth in the Customer Welcome Letter or such other written
notice from Level 3 to Customer. By written notice to Level 3 delivered not less
than five (5) business days prior to a Customer Commit Date which has been
provided by Level 3 to Customer for On-Net Services, Customer may delay the
Customer Commit Date by up to 60 days beyond the original Customer Commit Date
supplied by Level 3.  No late delivery credits or penalties shall apply in the
event Customer chooses to delay a Customer Commit Date.

 

1.4  “Customer Order” shall mean a request for Service submitted by Customer in
the form designated by Level 3 or agreed to by the parties.

 

1.5  “Customer Premises” shall mean the location or locations occupied by
Customer or its end users to which Service is delivered.

 

1.6  “Customer Welcome Letter” shall mean a written communication from Level 3
to Customer informing Customer of Level 3’s acceptance of the Customer Order.

 

1.7  “Excused Outage” shall mean any outage, unavailability, delay or other
degradation of Service related to, associated with or caused by scheduled
maintenance events for which Customer has received timely notice, Customer
actions or inactions, Customer provided power or equipment, any third party,
excluding any third party directly involved in the operation and maintenance of
the Level 3 network but including, without limitation, Customer’s end users,
third party network providers, traffic exchange points controlled by third
parties, or any power, equipment or services provided by third parties, or an
event of force majeure as defined in Section 7.1.

 

1.8  “Facilities” shall mean any property owned or leased by Level 3 and used to
deliver Service, including terminal and other equipment, wires, lines, ports,
routers, switches, channel service units, data service units, cabinets, racks,
private rooms and the like.

 

1.9  “Gateway” data center space owned or leased by Level 3 for the purpose of,
among other things, locating and colocating communications equipment.

 

1.10  “Local Loop” shall mean the connection between Customer Premises and a
Level 3 Gateway or other Facility.

 

1.11  “Off-Net” shall mean Service that originates from or terminates to any
location that is not on the Level 3 network.

 

1.12  “On-Net” shall mean Service that originates from and terminates to a
location that is on the Level 3 network.

 

1.13  “Service” shall mean any Level 3 service described in a Service Schedule
and identified on a particular line item of a Customer Order.

 

1.14  “Service Commencement Date” shall mean the first to occur of  (i) the date
set forth in any Connection Notice, unless Customer notifies Level 3 that the
Service is not functioning properly as provided in Section 3.1 (or, if two or
more Services are designated as “bundled” or as having a “sibling relationship”
in any Customer Order, the date set forth in the Connection Notice for all such
Services); (ii) the date upon which Customer acknowledges that the Service has
been installed and is functioning properly (in the event Customer first notifies
Level 3 that the Service is not functioning properly as provided in Section
3.1); or (iii) the date Customer begins using the Service.

 

1.15  “Service Schedule” shall mean a schedule attached hereto, or signed
between the parties from time to time and expressly incorporated into this
Agreement, setting forth terms and conditions specific to a particular Service.

 

1.16  “Service Term” shall mean the duration of time (measured starting on the
Service Commencement Date) for which Service is ordered, as specified in the
Customer Order.  The Service Term shall continue on a month-to-month basis after
expiration of the stated Service Term, until terminated by either Level 3 or
Customer upon thirty (30) days’ prior written notice to the other.

 

ARTICLE 2. DELIVERY OF SERVICE

 

2.1  Submission of Customer Order(s). To order any Service, Customer may submit
a Customer Order requesting Service. Unless otherwise agreed, Customer is not
obligated to submit Customer Orders.  The Customer Order and its backup detail
must include a description of the Service, the non-recurring charges and monthly
recurring charges for Service and applicable Service Term.

 

2.2  Acceptance by Level 3.  Upon receipt of a Customer Order, if Level 3
determines (acting in a commercially reasonable manner) to accept the Customer
Order, Level 3 will deliver a Customer Welcome Letter for the requested Service.
If Level 3 is only able to deliver a portion of the Service, it will so notify
Customer to determine if Customer would like Level 3 to accept that portion of
the Customer Order that Level 3 can deliver. Level 3 will become obligated to
deliver an ordered Service only if Level 3 has delivered a Customer Welcome
Letter for the Service.

 

2.3  Credit Approval and Deposits.  If Customer’s financial information is not
publicly available, Customer will provide Level 3 with credit information as
reasonably requested, and

 

1

--------------------------------------------------------------------------------


 

delivery of new Service is subject to credit approval.  Level 3 may require
Customer to make a deposit or deliver another form of security as a condition to
Level 3’s acceptance of any Customer Order.  The deposit will be held by Level 3
as security for payment of Customer’s charges. When Service to Customer is
terminated, the amount of the deposit will be credited to Customer’s account and
any remaining credit balance will be refunded.

 

2.4 Customer Premises.  Customer shall allow Level 3 access to the Customer
Premises to the extent reasonably required by Level 3 for the installation,
inspection and scheduled or emergency maintenance of Facilities relating to the
Service.  Level 3 shall notify Customer at least *** business days in advance of
any regularly scheduled maintenance that will require access to the Customer
Premises or that may result in the interruption of Service. Customer will be
responsible for providing and maintaining, at its own expense, the level of
power, heating and air conditioning necessary to maintain the proper environment
for the Facilities on the Customer Premises. In the event Customer fails to do
so, Customer shall reimburse Level 3 for the actual and reasonable cost of
repairing or replacing any Facilities damaged or destroyed as a result of
Customer’s failure.  Customer will provide a safe place to work and comply with
all laws and regulations regarding the working conditions on the Customer
Premises.

 

2.5  Level 3 Facilities.  Except as otherwise agreed, title to all Facilities
shall remain with Level 3. Level 3 will provide and maintain the Facilities in
good working order. Customer shall not, and shall not permit others to,
rearrange, disconnect, remove, attempt to repair, or otherwise tamper with any
Facilities, without the prior written consent of Level 3. The Facilities shall
not be used for any purpose other than that for which Level 3 provides them.
Customer shall not take any action that causes the imposition of any lien or
encumbrance on the Facilities. In no event will Level 3 be liable to Customer or
any other person for interruption of Service or for any other loss, cost or
damage caused by or related to improper use or maintenance of the Facilities by
Customer or any third party gaining access to the Facilities by Customer in
violation of this Agreement, and Customer shall reimburse Level 3 for any
damages incurred as a result thereof, including to the Facilities (reasonable
wear and tear excepted). Customer agrees (which agreement shall survive the
expiration, termination or cancellation of any Customer Order) to allow Level 3
to remove the Facilities from the Customer Premises:

 

(A)          after termination, expiration (if the Service Term is not
continuing) or cancellation of the Service Term of any Service in connection
with which the Facilities were used; or

 

(B)           for repair, replacement or otherwise as Level 3 may determine is
necessary or desirable, but Level 3 will use reasonable efforts to minimize
disruptions to the Service caused thereby.

 

2.6  Customer-Provided Equipment. Level 3 may install certain Customer-provided
communications equipment upon installation of Service, but Level 3 shall not be
responsible for the operation or maintenance of any Customer-provided
communication equipment. Level 3 undertakes no obligations and accepts no
liability for the configuration, management, performance or any other issue
relating to Customer’s routers or other Customer-provided equipment used for
access to or the exchange of traffic in connection with the Service.

 

ARTICLE 3. BILLING AND PAYMENT

 

3.1  Commencement of Billing.  Upon installation and testing of the Service
ordered in any Customer Order, Level 3 will deliver to Customer a Connection
Notice.  Upon receipt of the Connection Notice, Customer shall have a period ***
to confirm that the Service has been installed and is properly functioning. 
Unless Customer delivers written notice to Level 3 within such *** period that
the Service is not installed in accordance with the Customer Order and
functioning properly, billing shall commence on the applicable Service
Commencement Date, regardless of whether Customer has procured services from
other carriers needed to operate the Service, and regardless of whether Customer
is otherwise prepared to accept delivery of ordered Service, so long as unless
Customer agrees, Customer shall not be obligated to  pay for Services delivered
prior to the Customer Commit Date.

 

3.2  Charges.  The Customer Order will set forth the applicable non-recurring
charges and recurring charges for the Service.  Unless otherwise expressly
specified in the Customer Order, any non-recurring charges shall be invoiced by
Level 3 to Customer upon the Service Commencement Date.  However, in the event
such Service requires Level 3 to install additional infrastructure, cabling,
electronics or other materials in the provision of the Service, such Customer
Order may include (as specified therein) non-recurring charges that are payable
by Customer in advance of the Service Commencement Date, as mutually agreed
between the parties.  In the event Customer fails to pay such non-recurring
charges within the time period specified in the Customer Order,  (i) such
failure to pay shall constitute an Excused Outage for purposes of installation
of the Service; (ii) Level 3 may issue a revised Customer Commit Date; and (iii)
Level 3 may suspend installation of the Service until receipt of such
non-recurring charges.  If Customer requests and Level 3 approves (in its
reasonable discretion) any changes to the Customer Order or Service after
acceptance by Level 3, including, without limitation, the Service installation
date or Service Commencement Date, additional non-recurring charges and/or
monthly recurring charges not otherwise set forth in the Customer Order may
apply.

 

3.3  Payment of Invoices.  Invoices are delivered monthly. Level 3 bills in
advance for Service to be provided during the upcoming month, except for charges
that are dependent upon usage of Service, which are billed in arrears. Billing
for partial months is prorated based on a calendar month.  All invoices are due
thirty (30) days after the date of date of the invoice.   Unless otherwise
specified on the particular invoice, all payments shall be due and payable in
U.S. Dollars.  *** days of the date of invoice shall bear interest at the rate
of one and one-half percent (1.5%) per month (or the highest rate allowed by
law, whichever is less) beginning from the date first due until paid in full. 
***.  Level 3 shall direct invoices to:

 

Universal Access, Inc.

233 S. Wacker Drive

Chicago, Illinois 60606

Attn: Carrier Audit

 

Customer may change to the invoice recipient mentioned above on thirty (30)
days’ notice to billing@Level3.com.

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

3.4  Taxes and Fees. All charges for Service are net of Applicable Taxes (as
defined below).  Except for taxes based on Level 3’s net income, Customer will
be responsible for all applicable taxes that arise in any jurisdiction,
including, without limitation, value added, consumption, sales, use, gross
receipts, excise, access, bypass, franchise or other  taxes, fees, duties,
charges or surcharges, however designated, imposed on, incident to, or based
upon the provision, sale or use of the Service (collectively “Applicable
Taxes”).  If Customer is entitled to an exemption from any Applicable Taxes,
Customer is responsible for presenting Level 3 with a valid exemption
certificate (in a form reasonably acceptable to Level 3).  Level 3 will give
effect to any valid exemption certificate provided in accordance with the
foregoing sentence to the extent it applies to any Service billed by Level 3 to
Customer following Level 3’s receipt of such exemption certificate.

 

3.5  Regulatory and Legal Changes. In the event of any change in applicable law,
regulation, decision, rule or order that materially increases the costs or other
terms of delivery of Service, Level 3 and Customer will negotiate regarding the
rates to be charged to Customer to reflect such increase in cost and, in the
event that the parties are unable to reach agreement respecting new rates within
thirty (30) days after Level 3’s delivery of written notice requesting
renegotiation, then (a) Level 3 may pass such increased costs through to
Customer, and (b) if Level 3 elects to pass such increased costs through to
Customer, Customer may terminate the affected Service without termination
liability by delivering written notice of termination no later than *** days
after the effective date of the rate increase.

 

3.6  Disputed Invoices.  If Customer reasonably disputes any portion of a
Level 3 invoice, Customer must pay the undisputed portion of the invoice and
submit written notice of the claim (in a form that sets forth the basis of the
dispute in reasonable detail) for the disputed amount.  All claims must be
submitted to Level 3 in writing within *** from the date of the invoice for
those Services.  Customer waives the right to dispute any charges not disputed
within such *** period.  In the event that the dispute is resolved against
Customer, Customer shall pay such amounts plus interest at the rate referenced
in Section 3.3.  If the dispute is resolved in favor of Customer, Level 3 will
promptly apply a credit to Customer’s account in such amount, together with a
credit in the amount of any interest charges and Applicable Taxes that have been
imposed and which relate to the disputed amount.  Level 3 will continue to
provide the affected Service(s) during any dispute provided the total unpaid
balance, less any portion that is disputed in good faith, does not exceed
Customer’s credit limit. Customer shall not be obligated to pay any invoice
first delivered by Level 3 more than *** after the end of the month in which the
Services stated therein were delivered.

 

3.7  Termination Charges.

 

(A)          Customer may cancel a Service without liability following Level 3’s
acceptance of the applicable Customer Order but prior to the Customer’s receipt
of the Connection Notice by providing written notice to Level 3 no more than ***
prior to the Customer Commit Date.  In the event that Customer provides notice
less than *** prior to the Customer Commit Date, or in the event that the
delivery of such Service is terminated by Level 3 prior to delivery of a
Connection Notice due to a failure of Customer to comply with the terms of this
Agreement or any Customer Order, Customer shall pay Level 3 a cancellation
charge equal to the sum of (1) in the case of Colocation Space, the costs
incurred by Level 3 in returning the Colocation Space to a condition suitable
for use by third parties, plus (2):

 

                ***

 

Customer’s right to cancel any particular Service under this Section 3.7(A)
shall automatically expire and shall no longer apply on and after Customer’s
receipt of a Connection Notice.

 

(B)           In addition to Customer’s right of cancellation under Section
3.7(A) above, Customer may terminate Service prior to the end of the Service
Term upon thirty (30) days’ prior written notice to Level 3.  In the event that,
after the Service Commencement Date and prior to the end of the Service Term,
Customer terminates Service or in the event that the delivery of Service is
terminated due to a failure of Customer to comply with the terms of this
Agreement or any Customer Order, Customer shall pay Level 3 a termination charge
equal to the sum of (1) in the case of Colocation Space, the costs incurred by
Level 3 in returning the Colocation Space to a condition suitable for use by
third parties, plus (2):

 

                ***

                Notwithstanding the foregoing, in no event will the early
termination charges under this Agreement exceed 100% of the remaining monthly
recurring charges for the Service.

 

(C)           Customer may, upon at least thirty (30) days prior written notice
to Level 3, terminate its use of Service after the delivery of a Connection
Notice but prior to the end of the Service Term without the payment of any
applicable termination liability if: ***

 

3.8  Fraudulent Use of Services. Customer is responsible for all charges
attributable to Customer incurred respecting Service, even if incurred as the
result of fraudulent or unauthorized use of Service; except Customer shall not
be responsible for fraudulent or unauthorized use by Level 3 or its employees.
In addition, Customer will not be responsible for charges incurred after
Customer requests that Level 3 block the fraudulent or unauthorized use of a
Service.

 

3.9  Offset. In the event any amount owed by Customer to Level 3 becomes thirty
(30) days or more past due, Level 3 shall have the right on notice to Customer
to offset any amounts owed by Level 3 to Customer against such delinquent
amounts.

 

ARTICLE 4. TERM AND TERMINATION

 

4.1 Term.

 

(A)          This Agreement shall become effective on the Effective Date and
shall continue until October 31, 2006 (“Agreement Term”), unless earlier
terminated as provided herein.  At the end of the initial Agreement Term, the
Agreement Term shall automatically renew on a month-to-month basis until
terminated by either party upon thirty (30) days’ prior written notice to the
other party.

 

(B)           Except as otherwise set forth herein, Level 3 shall deliver the
Service for the entire duration of the Service Term, and Customer shall pay all
charges for delivery thereof through

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

3

--------------------------------------------------------------------------------

 

 

the end of the Service Term.  To the extent that the Service Term for any
Service extends beyond the Agreement Term, then this Agreement shall remain in
full force and effect for such Service until the expiration or termination of
such Service Term.

 

4.2  Default By Customer.  If (i) Customer makes a general assignment for the
benefit of its creditors, files a voluntary petition in bankruptcy or any
petition or answer seeking, consenting to, or acquiescing in reorganization,
arrangement, adjustment, composition, liquidation, dissolution or similar
relief; (ii) an involuntary petition in bankruptcy, other insolvency protection
against Customer is filed and not dismissed within sixty (60) days; (iii)
Customer fails to make any payment required hereunder when due, and such failure
continues for a period of five ***days after written notice from Level 3, (iv)
Customer fails to observe and perform any material term of this Agreement (other
than payment terms) and such failure continues for a period of thirty (30) days
after written notice from Level 3; or (v) Customer’s use of Service materially
exceeds Customer’s credit limit, unless within *** days’ written notice thereof
by Level 3, Customer provides adequate security for payment for Service; then
Level 3 may:  (A) terminate this Agreement and any Customer Order, in whole or
in part, in which event Level 3 shall have no further duties or obligations
thereunder, and/or (B) subject to Section 5.1, pursue any remedies Level 3 may
have under this Agreement, at law or in equity.

 

4.3  Default By Level 3.  If (i) Level 3 makes a general assignment for the
benefit of its creditors, files a voluntary petition in bankruptcy or any
petition or answer seeking, consenting to, or acquiescing in reorgani­zation,
arrangement, adjustment, composition, liquidation, dissolution or similar
relief; (ii) an invol­untary petition in bankruptcy, other insolvency protection
against Level 3 is filed and not dismissed within sixty (60) days; or (iii)
Level 3 fails to observe and perform any material term of this Agreement (other
than as provided in Section 4.4 and Article 6) and such failure continues for a
period of thirty (30) days after written notice from Customer; then Customer
may:  (A) terminate this Agreement and/or any Customer Order, in whole or in
part, in which event Customer shall have no further duties or obligations
thereunder, and/or (B) subject to Section 5.1, pursue any remedies Customer may
have under this Agreement, at law or in equity.

 

4.4  Other Rights of Termination.

 

(A)          If Level 3’s installation of Service is delayed for more than ***
days beyond the Customer Commit Date for reasons other than an Excused Outage,
Customer may terminate and discontinue the affected Service upon written notice
to Level 3 and without payment of any applicable termination charge; provided
such written notice is delivered prior to Level 3 delivering to Customer the
Connection Notice for the affected Service.  This Section 4.4(A) shall not apply
to any Off-Net Local Loop Service, including, without limitation, (3)LinkSM
Metropolitan Private Line (Off-Net) Service, provisioned by Level 3 through a
third party carrier for the benefit of Customer.

 

(B)           Customer may terminate and discontinue affected Service prior to
the end of the Service Term without payment of any applicable termination charge
if: (i) such Service is Unavailable (as defined below) on *** or more separate
occasions of more than *** hours each in any *** day period (“First
Unavailability Event”); and (ii) following written notice thereof from Customer
to Level 3 within the *** day period following the First Unavailability Event,
the same Service is Unavailable for more than *** hours at any time within the
*** day period following the First Unavailability Event.  For purposes of the
foregoing, “Unavailable” shall mean a total interruption in Service, except for
any interruption that is an Excused Outage.  The duration of any interruption
will commence when Customer reports an outage to the Level 3 Customer Service
and Support Organization (1-877-4LEVEL3) and will end when the Service is
operative.  Customer may only terminate Service that is Unavailable, and must
exercise its right to terminate any affected Service under this Section, in
writing, within thirty (30) days after the event giving rise to a right of
termination hereunder.  This Section 4.4(B) shall not apply to any Unprotected
Service, including, without limitation, any Unprotected (3)LinkSM Private Line
Service or (3)LinkSM Global Wavelength Service.

 

(C)           In the event Customer elects to cancel the affected Service
pursuant to this Section 4.4, Customer shall have no right to, and Level 3 shall
have no obligation to issue, any Service Level credit(s) for the discontinued
Service.

 


ARTICLE 5. LIABILITIES AND INDEMNIFICATION

 

5.1  No Special Damages.  Notwithstanding any other provision hereof (other than
Section 5.3), neither party shall be liable for any indirect, incidental,
special, consequential, exemplary or punitive damages (including, without
limitation, damages for lost profits, lost revenues or the cost of purchasing
replacement services) arising out of the performance or failure to perform under
any Customer Order.  Nothing in this Agreement shall be construed as limiting
the liability of either party for personal injury or death resulting from the
negligence of a party or its employees.

 

5.2  Disclaimer of Warranties.  LEVEL 3 MAKES NO WARRANTIES OR REPRESENTATIONS,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, STATUTORY OR
OTHERWISE, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE, EXCEPT THOSE EXPRESSLY SET FORTH IN ANY APPLICABLE SERVICE LEVELS (as
defined below).

 

5.3  Indemnification. Each party shall indemnify the other from any claims by
third parties and expenses (including legal fees and court costs) respecting
damage to tangible property, personal injury or death caused by such party’s
negligence or willful misconduct.

 

ARTICLE 6.  SERVICE LEVELS

 

6.1 Service Interruptions and Delivery.  Level 3 provides specific remedies
regarding installation and performance of Service as set forth in the particular
Service Schedule (“Service Levels”). In the event of a failure to deliver
Service in accordance with the Service Levels, Customer’s sole remedies are
contained in (a) the Service Levels applicable (if any) to the affected Service,
and  (b) Section 4.4.

 

6.2  Service Level Credits.  In the event Level 3 does not achieve a particular
Service Level in a particular month, Level 3 will issue a credit to Customer as
set forth in the applicable Service Schedule upon Customer’s request. To request
a credit, Customer must contact Level 3 Customer Service or deliver a written
request (in a form reasonably acceptable to

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

Level 3) pursuant to Section 7.4 within sixty (60) days of the end of the month
for which a credit is requested.  Level 3 Customer Service may be contacted by
calling toll free in the U.S. 1-877-4LEVEL3 (1-877-453-8353) or such other
numbers for Level 3 Customer Service in other countries as published on
www.level3.com.  In no event shall the total amount of credits issued to
Customer per month exceed the non-recurring charges and monthly recurring
charges invoiced to Customer for the affected Service for that month.  Scheduled
maintenance of the Level 3 network whether by Level 3 or third party under the
control or direction of Level 3 will not normally result in Service interruption
or outage.  However, in the event scheduled maintenance should require a Service
interruption or outage, Level 3 will (i) provide Customer with *** prior notice
of such scheduled maintenance, (ii) work with Customer in good faith to attempt
to minimize any disruption in Customer’s services that may be caused by such
scheduled maintenance, and (iii) to perform such schedule maintenance during the
non-peak hours of 12:00 a.m. (midnight) until 6:00 a.m. local time.  Any
scheduled maintenance of the Level 3 network that impacts any Service shall be
considered an Excused Outage and shall not be subject to credits under the
Service Levels set forth in this Agreement; provided any scheduled maintenance
event shall not exceed more than ***  of Service interruption or outage, unless
otherwise agreed between the parties.  In the event any scheduled maintenance
event exceeds more than *** of Service interruption or outage and is not
otherwise agreed between the parties, such Service interruption or outage in
excess of *** shall be included in the calculation for determining Service Level
credits (if any) under the applicable Service Levels set forth in this
Agreement.

 

ARTICLE 7.  GENERAL TERMS

 

7.1  Force Majeure.  Neither party shall be liable, nor shall any credit
allowance or other remedy be extended, for any failure of performance or
equipment due to causes beyond such party’s reasonable control (“force majeure
event”).  In the event Level 3 is unable to deliver Service as a result of a
force majeure event, Customer shall not be obligated to pay Level 3 for the
affected Service for so long as Level 3 is unable to deliver the affected
Service. In the event an event of force majeure continues for more than ***
consecutive days, Customer may terminate the affected Service without liability.

 

7.2  Assignment and Resale. Customer may not assign its rights and obligations
under this Agreement or any Customer Order without the express prior written
consent of Level 3, which consent will not be unreasonably withheld.
Notwithstanding the foregoing, Customer may assign its rights and obligations
under this Agreement or any Customer Order without the express prior written
consent of Level 3 with respect to a merger or the sale of substantially all of
Customer’s assets, so long as such assignment can be accomplished without
interruption of the use or location of Service.  This Agreement shall apply to
any permitted transferees or assignees. Notwithstanding any assignment by
Customer, Customer shall remain liable for the payment of all charges due under
each Customer Order.  Customer may resell the Service to third party “end
users”; provided that Customer agrees to indemnify, defend and hold Level 3
harmless from claims made against Level 3 by such end users.

 

7.3  Affiliates.

 

(A) If a Customer Order requires the provision of Service to Customer in a
country other than the country within which this Agreement has been executed,
such Service may be provided to Customer by an Affiliate of Level 3 authorized
to provide such Service in such country.  If a Customer Order requires the
delivery of Service in a jurisdiction where, in order for such Customer Order to
be enforceable against the parties, additional terms must be added, then the
parties shall incorporate such terms into the Customer Order (preserving, to the
fullest extent possible, the terms of this Agreement).

 

(B) The parties acknowledge and agree that Customer’s Affiliates may purchase
Service under this Agreement; provided, however, any such Customer Affiliate
purchasing Service hereunder agrees that such Service is provided pursuant to
and governed by the terms and conditions of this Agreement.  Customer shall be
jointly and severally liable for all claims and liabilities arising under this
Agreement related to Service ordered by any Customer Affiliate, and any event of
default under this Agreement by any Customer Affiliate shall also be deemed an
event of default by Customer.  Any reference to Customer in this Agreement with
respect to Service ordered by a Customer Affiliate shall be deemed a reference
to the applicable Customer Affiliate.

 

(C) Notwithstanding anything in this Agreement to the contrary, either party may
provide a copy of this Agreement to its Affiliate or such other party’s
Affiliate for purposes of this Section 7.3, without notice to, or consent of,
the other party.

 

7.4  Notices. Notices hereunder shall be deemed properly given when delivered,
if delivered in person, or when sent via overnight courier, facsimile,
electronic mail (if an e-mail address is provided below) or when deposited with
the U.S. Postal Service (or other applicable postal delivery service), addressed
as follows:

 

If to Level 3:

 

For billing inquiries/disputes, requests for Service Level credits and/or
requests for disconnection of Service (for other than default):

 

Level 3 Communications, LLC

1025 Eldorado Blvd.

Broomfield, Colorado  80021

Attn: Director, Billing

Facsimile:  (877) 460-9867

E-mail: billing@level3.com

 

For all other notices:

 

Level 3 Communications, LLC

1025 Eldorado Blvd.

Broomfield, Colorado  80021

Attn: General Counsel

Facsimile:  (720) 888-5128

 

If to Customer:

 

Universal Access, Inc.

233 S. Wacker Drive

Chicago, Illinois 60606

Attn: General Counsel

Facsimile:  (312) 660-1290

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

 

With a copy to:

 

Universal Access, Inc.

233 S. Wacker Drive

Chicago, Illinois 60606

Attn: Chief Financial Officer

 

or at such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Notwithstanding
the foregoing, any notices delivered by Level 3 to Customer in the normal course
of provisioning of Service hereunder shall be deemed properly given if delivered
via any of the methods described above or via electronic mail to the address
listed on any Customer Order.

 

7.5  Application of Tariffs.  Level 3 may elect or be required to file with the
appropriate regulatory agency tariffs respecting the delivery of certain
Service.  In the event that such tariffs are filed respecting Service ordered by
Customer, then (to the extent such provisions are not inconsistent with the
terms of a Customer Order and this Agreement) the terms set forth in the
applicable tariff shall govern Level 3’s delivery of, and Customer’s consumption
or use of, such Service.

 

7.6  Acceptable Use Policy.  Customer’s use of Service shall at all times comply
with Level 3’s then-current Acceptable Use Policy and Privacy Policy, as amended
by Level 3 and communicated in writing to Customer from time to time and which
are also available through Level 3’s web site at www.level3.com.  Level 3 will
notify Customer of complaints received by Level 3 regarding each incident of
alleged violation of Level 3’s Acceptable Use Policy by Customer or third
parties that have gained access to the Service through Customer.  Customer
agrees that it will promptly investigate all such complaints and take all
necessary actions to remedy any actual violations of Level 3’s Acceptable Use
Policy.  Level 3 may identify to the complainant that Customer, or a third party
that gained access to the Service through Customer, is investigating the
complaint and may provide the complainant with the necessary information to
contact Customer directly to resolve the complaint.  Customer shall identify a
representative for the purposes of receiving such communications.  Level 3
reserves the right to install and use, or to have Customer install and use, any
appropriate devices to prevent violations of its Acceptable Use Policy,
including devices designed to filter or terminate access to Service.

 

7.7  Data Protection.  During the performance of this Agreement, it may be
necessary for Level 3 to transfer, process and store data in and to the United
States.  Customer hereby consents that Level 3 may (i) transfer, store and
process such data in the United States; and (ii) use such data for its own
internal purposes and as allowed by law.  This data will not be disclosed to
third parties.

 

7.8  Contents of Communications.  Level 3 shall have no liability or
responsibility for the content of any communications transmitted via the
Service, and Customer shall defend, indemnify and hold Level 3 harmless from any
and all claims (including claims by governmental entities seeking to impose
penal sanctions) related to such content or for claims by third parties relating
to Customer’s use of Service.  Level 3 provides only access to the Internet;
Level 3 does not operate or control the information, services, opinions or other
content of the Internet.  Customer agrees that it shall make no claim whatsoever
against Level 3 relating to the content of the Internet or respecting any
information, product, service or software ordered through or provided by virtue
of the Internet.

 

7.9  Publicity.  Neither party shall have the right to use the other party’s or
its affiliates’ trademarks, service marks or trade names or to otherwise refer
to the other party in any marketing, promotional or advertising materials or
activities.  Neither party shall issue any publication or press release relating
to any contractual relationship between Level 3 and Customer, except as may be
required by law or agreed between the parties in writing.

 

7.10  Non-Disclosure.  Any information or documentation disclosed between the
parties during the performance of this Agreement shall be subject to the terms
and conditions of the applicable non-disclosure agreement then in effect between
the parties.

 

7.11  Disclosure of Customer Information. Level 3 may disclose to any customer
or potential customer bound by a nondisclosure agreement access to a list of
Level 3’s customers and a description of Service purchased by such customers. 
Customer consents to the disclosure that it is a customer of Level 3.  Any other
disclosure, including the listing of the Services purchased by such Customer
requires Customer’s written consent.

 

7.12  Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of New York, U.S.A., without regard to its
choice of law rules.

 

7.13  Entire Agreement.  This Agreement, including any Service Schedule(s) and
Customer Order(s) executed hereunder, constitutes the entire and final agreement
and understanding between the parties with respect to the Service and supersedes
all prior agreements relating to the Service, which are of no further force or
effect.  The Service Schedules attached hereto are listed below:

 

Service Schedule— (3)LinkSM Private Line Service

Service Schedule— (3)LinkSM Global Wavelength Service

Service Schedule— (3)PacketSM Service

Service Schedule— (3)CrossRoadsSM Service

Service Schedule— (3)ConnectSM Modem Service

Service Schedule— (3)LinkSM Cross Connect Service and Mondo Condo Fiber Link
Service

 

and are integral parts hereof and are hereby made a part of this Agreement.

 

7.14  Amendment.  This Agreement, and any Service Schedule or Customer Order,
may only be modified or supplemented by an instrument in writing executed by a
duly authorized representative of each party.  Without limiting the generality
of the foregoing, any handwritten changes to a Customer Order shall be void
unless acknowledged and approved in writing by a duly authorized representative
of each party.

 

7.15  Order of Precedence.  In the event of any conflict between this Agreement
and the terms and conditions of any Service Schedule and/or Customer Order, the
order of precedence is as follows: (1) the Service Schedule, (2) this Agreement,
and (3) the Customer Order.

 

7.16  Survival.    The provisions of this Article 7 and Articles 3, 5 and 6 and
any other provisions of this Agreement that by their nature are meant to survive
the expiration or termination of this Agreement shall survive the expiration or
termination of this Agreement.

 

6

--------------------------------------------------------------------------------


 

7.17  Relationship of the Parties.  The relationship between Customer and Level
3 shall not be that of partners, agents, or joint venturers for one another, and
nothing contained in this Agreement shall be deemed to constitute a partnership
or agency agreement between them for any purposes, including , without
limitation, for federal income tax purposes.

 

7.18  No Waiver.  No failure by either party to enforce any right(s) hereunder
shall constitute a waiver of such right(s).

 

7.19  Severability.  If any provision of this Agreement shall be declared
invalid or unenforceable under applicable law, said provision shall be
ineffective only to the extent of such declaration and shall not affect the
remaining provisions of this Agreement.  In the event that a material and
fundamental provision of this Agreement is declared invalid or unenforceable
under applicable law, the parties shall negotiate in good faith respecting an
amendment hereto that would preserve, to the fullest extent possible, the
respective benefits and burdens imposed on each party under this Agreement as
originally executed.

 

7.20  Joint Product.  The parties acknowledge that this Agreement is the joint
work product of the parties.  Accordingly, in the event of ambiguities in this
Agreement, no inferences shall be drawn against either party on the basis of
authorship of this Agreement.

 

7.21  Third Party Beneficiaries.  This Agreement shall be binding upon, inure
solely to the benefit of and be enforceable by each party hereto and their
respective successors and assigns hereto, and nothing in this Agreement, express
or implied, is intended to or shall confer upon any thirty party any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

7.22  Counterparts.  This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same instrument.

 


ARTICLE 8.  COMMITMENTS. 

 

8.1  Revenue Commitment.

 

During the Agreement Term, Customer commits to purchase total cumulative
Services hereunder following amounts (each, an “Annual Commitment”):

 

Year

 

Annual Commitment

 

2003

 

$

2,100,000

*

2004

 

$

2,100,000

 

2005

 

$

2,100,000

 

2006 (January through October)

 

$

1,750,000

 

--------------------------------------------------------------------------------

*Calculation of compliance with the Annual Commitment in 2003 will include
Customer’s purchases of (1) Level 3 Services commencing on January 1, 2003, and
(2) services purchased from Genuity under the Capacity Agreement (as defined in
Article 9) commencing on February 1, 2003.

 

8.2  Take or Pay.

 

(A)          The Annual Commitment is a take or pay commitment. In addition to
all other charges due under the Agreement for Service provided by Level 3 to
Customer, for any year (the partial year and 2006 shall each be deemed a “year”
for purposes of this Article 8) in which Customer fails to satisfy the Annual
Commitment, Customer hereby agrees to pay Level 3, in addition to all other
charges then due and owing, a shortfall fee (“Shortfall Fee”) equal to the
difference between the amount actually paid for Services and the relevant Annual
Commitment.  Any Shortfall Fee shall be due and owing within thirty (30) days
following the end of the particular year in which the Annual Commitment has not
been satisfied.  For purposes of this Article 8, “Services” shall not include
(i) taxes, fees and other surcharges, or (ii) any amounts for or associated with
Transferred Circuits as defined in that certain Transfer Agreement of even date
herewith between Level 3 and Customer, but will include the pro rated portion of
any charges associated with Customer’s purchase of IRU capacity from Level 3. 
Such pro rated portion of any IRU charges will be calculated on a monthly basis
by taking the total cost of the IRU and dividing it by the total number of
months for which Customer purchases such IRU capacity from Level 3.

 

(B)           To the extent that Customer fails to meet an Annual Commitment and
such failure is due to Level 3’s inability to deliver On-Net Services, the
parties will discuss in good-faith what changes, if any, should be made to the
affected Annual Commitment(s).

 

8.3 Credit for Certain Shortfall Fees Paid.  Any Shortfall Fee paid by Customer
for a year may be used as a credit against charge for new Services ordered and
paid for in a subsequent year, but shall not count toward the Annual Commitment
for the subsequent year.  For purposes of the preceding sentence “new Services”
refers only to services which are ordered in a year following the payment of a
Shortfall Fee and only to the extent they are provided during a following year,
and excludes any renewals of Services previously provided.  Additionally, in
each year other than 2003, for each full $175,000 that charges paid for Services
exceed the applicable Revenue Commitment, Customer shall entitled to a reduction
of the Revenue Commitment for the year 2006 (and then the Revenue Commitment
preceding year, 2005, if the Revenue Commitment for 2006 is reduced to zero in
the manner specified in this paragraph, and so on in this manner).  However,
each year shall be considered individually and only to the extent of a full
$175,000, so that if the Annual Commitment for 2004 is exceeded by $300,000 and
the Annual Commitment for 2005 is exceeded by $250,000, the Annual Commitment
for 2006 would only be reduced by $350,000.

 

8.4  Requirements Commitment.

 

(A)  For any private line, including both long haul and local circuits,  or
waves services Customer desires to order during the Agreement Term which would
be an on-net service for Level 3 but which Customer proposes to obtain from a
party other than Level 3, Customer will present to Level 3 a bona fide offer
from such other party stating the price and term for such service.  Customer, on
***of such occasions (measured ***), will order such service from Level 3 if
Level 3’s price (provided within a reasonable period) *** than the other party,
provided Customer elects to purchase such service at all (the “Requirements
Commitment”).

 

(B)           Within thirty (30) days following the end of each annual period in
which the Requirements Commitment is effective, Customer agrees to deliver to
Level 3 written certification by an officer of Customer in a form substantially

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

 

similar to the form set forth in Appendix I attached hereto, certifying
Customer’s compliance with the Requirements Commitment for the period just
ending.

 

(C)           Customer agrees to keep and maintain all usual and proper books,
records and other documentation relating to Customer’s purchase and utilization
of private line circuits, including both long haul and local circuits.  At any
time while the Requirements Commitment is effective and for a period of one (1)
year thereafter, Level 3 shall have the right, through an independent third
party auditor that executes a non-disclosure agreement with Customer, on at
least ten (10) days’ prior written notice to audit Customer’s books, records and
other documentation relating to Customer’s compliance with the Requirements
Commitment and Customer’s purchase and utilization of private line circuits,
including both long haul and local circuits.  The scope of the audit will not
include Customer’s purchase and utilization of private line circuits, including
both long haul and local circuits for any period that has previously been the
subject of an audit.  Any such audit shall be conducted during normal business
hours and in a manner designed to limit to the fullest extent possible
interference with the ordinary course of Customer’s business.  The direct cost
of the audit shall be borne by Level 3, unless a deficiency is discovered with
respect to the amount of purchase of private line circuits, including both long
haul and local circuits, that Customer was obligated to purchase as compared to
the amount of purchase of private line circuits, including both long haul and
local circuits, actually purchased from Level 3 during the audit period, in
which case all costs of the audit shall be borne by the Customer.  In the event
the audit reveals that Customer failed to meet the requirements of this
Agreement, then for each annual period the Requirements Commitment was not
satisfied, the term of the Annual Commitment (and all the other provisions of
this Agreement) shall be extended for an annual period.

 


ARTICLE 9. TERMINATION OF AGREEMENTS.

 

The Capacity Agreement (CA No. Universal-99001), dated August 20, 1999, as
amended August 7, 2000 between Level 3 as successor in interest to Genuity
Telecom, Inc. (the “Capacity Agreement”) and the Terms and Conditions for
Delivery of Services, the Addendum to which was signed by Level 3 on November
17, 1999 (the “Level 3 Agreement”), including all service orders under each are
terminated as of the Effective Date.  Commencing on the Effective Date, all
circuits previously provided under the Capacity Agreement and Level 3 Agreement
will be provided under this Agreement.  Termination of such agreements shall not
release or impair any obligations of the parties accruing thereunder prior to
the Effective Date, except as set forth in the Settlement and Release Agreement
between the parties of even date herewith.

 

 

LEVEL 3 COMMUNICATIONS, LLC (“Level 3”)

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

UNIVERSAL ACCESS, INC.  (“Customer”)

 

 

By

 

 

 

Name

 

 

 

Title

 

 

8

--------------------------------------------------------------------------------


 

SERVICE SCHEDULE

(3)LINKSM PRIVATE LINE SERVICE

 

1.  Applicability.  This Service Schedule is applicable only where Customer
orders (3)LinkSM Private Line Service.

 

2.  Definitions.  Any capitalized terms used herein and not otherwise defined
shall have the meaning set forth in the Agreement.

 

(A)          “Protected” shall mean any Service that includes a protection
scheme that allows traffic to be re-routed in the event of a fiber cut or
equipment failure.

 

(B)           “Submarine” shall mean any Service that transits any portion of
Level 3’s trans-oceanic network.

 

(C)           “Terrestrial” shall mean any Service that generally transits Level
3’s land-based network (with limited water crossings, including, without
limitation, bay and channel crossings) and does not in any way transit Level 3’s
trans-oceanic network.

 

(D)          “Unprotected” shall mean any Service that does not include a
protection scheme that would allow traffic to be re-routed in the event of a
fiber cut or equipment failure.

 

3.  Service Description.  (3)LinkSM Private Line Service is a dedicated,
non-switched, point to point circuit between two (2) specified locations.

 

4.  Services from Others.  Where necessary for the interconnection of (3)LinkSM
Private Line Service with services provided by others, Customer will provide
Level 3 with circuit facility assignment information, firm order commitment
information and the design layout records necessary to enable Level 3 to make
the necessary cross-connection between the (3)LinkSM Private Line Service and
Customer’s designated carrier.  Any delay by Customer in providing such
information to Level 3 may delay Level 3’s provision of the necessary
cross-connection.  Notwithstanding any such delay in the provision of the
cross-connection, billing for the (3)LinkSM Private Line Service shall commence
on the Service Commencement Date as more fully described in Section 3.1 of the
Agreement.  Level 3 may charge Customer non-recurring and monthly recurring
cross-connect fees to make such connection.

 

5.  Connection to Customer Premises.

 

(A)          Where (3)LinkSM Private Line Service is being terminated Off-Net at
the Customer Premises through an Off-Net Local Loop to be provisioned by Level 3
on behalf of Customer, the charges set forth in the Customer Order for such
(3)LinkSM Private Line  (Off-Net) Service assumes that such (3)LinkSM Private
Line (Off-Net) Service will be terminated at a pre-established demarcation point
or minimum point of entry (MPOE) in the building within which the Customer
Premises is located, as determined by the local access provider.  Level 3 may
charge Customer additional non-recurring charges and/or monthly recurring
charges not otherwise set forth in the Customer Order for such (3)LinkSM Private
Line (Off-Net) Service where the local access provider determines that it is
necessary to extend the demarcation point or MPOE through the provision of
additional infrastructure, cabling, electronics or other materials necessary to
reach the Customer Premises.  Level 3 will notify Customer of any additional
non-recurring charges and/or monthly recurring charges as soon as practicable
after Level 3 is notified by the local access provider of the amount of such
charges.

 

(B)           In addition, where (3)LinkSM Private Line Service is being
terminated Off-Net at the Customer Premises through an Off-Net Local Loop to be
provisioned by Level 3 on behalf of the Customer, the charges and the Service
Term set forth in the Customer Order for such (3)LinkSM Private Line (Off-Net)
Service assumes that such (3)LinkSM Private Line (Off-Net) Service can be
provisioned by Level 3 through the local access provider selected by Level 3
(and/or Customer) for the stated Service Term.  In the event Level 3 is unable
to provision such (3)LinkSM Private Line (Off-Net) Service through the selected
local access provider or the selected local access provider requires a longer
Service Term than that set forth in the Customer Order, Level 3 reserves the
right, regardless of whether Level 3 has accepted the Customer Order, to suspend
provisioning of such (3)LinkSM Private Line (Off-Net) Service and notify
Customer in writing of any additional non-recurring charges, monthly recurring
charges and/or Service Term that may apply.  Upon receipt of such notice,
Customer will have five (5) business days to accept or reject such changes.  If
Customer does not respond to Level 3 within the five (5) business day period,
such changes will be deemed rejected by Customer.  In the event Customer rejects
the changes (whether affirmatively or through the expiration of the five (5)
business day period), the affected (3)LinkSM Private Line (Off-Net) Service will
be cancelled without cancellation or termination liability of either party.

 

6.  Service Levels.

 

(A)            Installation Service Level. (1) Level 3 will exercise
commercially reasonable efforts to install any (3)LinkSM Private Line Service on
or before the Customer Commit Date specified for the particular (3)LinkSM
Private Line Service.  This Installation Service Level shall not apply to
Customer Orders that contain incorrect information supplied by Customer or
Customer Orders that are altered at Customer’s request after submission and
acceptance by Level 3.  However, this Installation Service Level will apply to
such Customer Orders if such orders are resubmitted and contain correct
information, with the calculation of the installation interval commencing on the
date the correct or altered order is accepted by Level 3.  In the event Level 3
does not meet this Installation Service Level for a particular (3)LinkSM Private
Line Service for reasons other than an Excused Outage, Customer will be entitled
to a service credit off of the non-recurring charges (“NRC”) and/or monthly
recurring charges (“MRC”) for the affected (3)LinkSM Private Line Service as set
forth in the following table:

 

Installation Delay Beyond Customer Commit Date

 

Service Level Credit

 

1 - 5 business days

 

***

 

6 - 20 business days

 

***

 

21 business days or greater

 

***

 

 

(2) The Installation Service Level and associated credits set

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

9

--------------------------------------------------------------------------------

 

 

forth in sub-Section (1) above shall not apply to Off-Net Local Loop Service,
including, without limitation, (3)LinkSM Private Line (Off-Net) Service,
provisioned by Level 3 through a third party carrier for the benefit of
Customer.  Level 3 will pass-though to Customer any installation service level
and associated credit (if applicable) provided to Level 3 by the third party
carrier for such Off-Net Local Loop Service.

 

(B)           Availability Service Level for Protected (3)LinkSM Private Line
Service.  (1) The Availability Service Level for Protected (3)LinkSM Private
Line Service delivered over Level 3’s network is 99.99% for Protected
Terrestrial (3)LinkSM Private Line Service and 99.9% for Protected Submarine
(3)LinkSM Private Line Service. In the event that any Protected (3)LinkSM
Private Line Service becomes Unavailable (as defined below) for reasons other
than an Excused Outage, Customer will be entitled to a service credit off of the
MRC for the affected Protected (3)LinkSM Private Line Service based on the
cumulative unavailability of the affected Protected (3)LinkSM Private Line
Service in a given calendar month as set forth in the following table.

 

Cumulative  Unavailability

 

Service Level Credit

 

(in hrs:mins:secs)

 

 

 

00:00:01 - 00:05:00

 

***

 

00:05:01- 00:45:00

 

***

 

00:45:01- 04:00:00

 

***

 

04:00:01 - 08:00:00

 

***

 

08:00:01 -12:00:00

 

***

 

12:00:01 -16:00:00

 

***

 

16:00:01 - 24:00:00

 

***

 

24:00:01 or greater

 

***

 

 

For purposes of this Section 6(B), “Unavailable” or “Unavailability” means the
duration of a break in transmission measured from the first of ten (10)
consecutive severely erred seconds (“SESs”) on the affected (3)LinkSM Private
Line Service until the first of ten (10) consecutive non-SESs.  An SES is a
second with a bit error ratio of greater than or equal to 1 in 1000.

 

(2) The Availability Service Levels and associated credits set forth in this
Section 6(B)  shall not apply to Off-Net Local Loop Service, including, without
limitation, (3)LinkSM Private Line (Off-Net) Service, provisioned by Level 3
through a third party carrier for the benefit of Customer.  Level 3 will
pass-though to Customer any availability service level and associated credit (if
applicable) provided to Level 3 by the third party carrier for such Off-Net
Local Loop Service.

 

(3) Without prejudice to Customer’s right to service credits pursuant to
subsection (1) above, if the (3)LinkSM Private Line Service is provided in
Germany, then the Availability Service Level for such (3)LinkSM Private Line
(Off-Net) Service is 97.5% (based on an annual average) and (3)LinkSM Private
Line (On-Net) Service is 99.9% (based on a calendar month).

 

(C)           Availability Service Level for Unprotected (3)LinkSM Private Line
Service.  (1) In the event that any Unprotected (3)LinkSM Private Line Service
becomes unavailable (as defined in Section 6(B) above) for reasons other than an
Excused Outage, Customer will be entitled to a service credit off of the MRC for
the affected Unprotected (3)LinkSM Private Line Service based on the cumulative
unavailability for the affected Unprotected (3)LinkSM Private Line Service in a
given calendar month as set forth in the following table:

 

Cumulative Unavailability

 

Service Level Credit

 

(in hrs:mins:secs)

 

 

 

0:00:01 - 24:00:00

 

***

 

24:00:01 - 30:00:00

 

***

 

30:00:01 - 36:00:00

 

***

 

36:00:01 - 42:00:00

 

***

 

42:00:01 or greater

 

***

 

 

(2) The Availability Service Levels and associated credits set forth in this
Section 6(C) shall not apply to Off-Net Local Loop Service, including, without
limitation, (3)LinkSM Private Line (Off-Net) Service, provisioned by Level 3
through a third party carrier for the benefit of Customer.  Level 3 will
pass-though to Customer any availability service level and associated credit (if
applicable) provided to Level 3 by the third party carrier for such Off-Net
Local Loop Service.

 

7.  Chronic Outage.

 

(A)          Subject to Section 7(B), Customer may elect to terminate an
affected (3)LinkSM Private Line Service prior to the end of the Service Term
without termination liability if, for reasons other than an Excused Outage:    
(1)  ror Protected (3)LinkSM Private Line Service, such Protected (3)LinkSM
Private Line Service is Unavailable (as defined in Section 6(B) above) for ***
or more separate occasions of more than *** each OR for more than *** in the
aggregate in any calendar month; or (2) for Unprotected (3)LinkSM Private Line
Service, such Unprotected (3)LinkSM Private Line Service is Unavailable (as
defined in Section 6(B) above) for *** or more separate occasions of more than
*** each OR for more than *** hours in the aggregate in any calendar month.

 

Level 3’s maintenance log will be used for purposes of calculating the duration
of such Unavailability event as set forth above, a copy of which will be made
available upon Customer’s request.  In the absence of such a log, Customer may
produce to Level 3 sufficient documentation to substantiate a claim of an
Unavailability event.  Customer may notify Level 3 of events of Unavailability
by contacting Level 3 Customer Service at 1-877-4LEVEL3 (1-877-453-8353), or
such other notice mechanism as Level 3 may communicate to Customer from time to
time.  Customer may only terminate such (3)LinkSM Private Line Service that is
Unavailable as described above, and must exercise its right to terminate the
affected (3)LinkSM Private Line Service under this Section, in writing, within
thirty (30) days after the event giving rise to a right of termination
hereunder, which termination will be effective as set forth by Customer in such
notice of termination. Except for any credits that have accrued pursuant to
Section 6, this Section 7(A) sets forth the sole remedy of Customer for chronic
outages or interruptions of any (3)LinkSM Private Line Service.  For the
avoidance of doubt, the parties acknowledge and agree that fiber cuts by third
parties shall be deemed an Excused Outage.

 

(B)           In the event Customer elects to terminate any (3)LinkSM Private
Line Service pursuant to this Section 7, Customer agrees to reimburse Level 3
for any third party early termination/cancellation charges for any Off-Net Local
Loop Service, including, without limitation, (3)LinkSM Metropolitan Private Line
(Off-Net) Service, provisioned by Level 3 through a third party carrier for the
benefit of Customer.

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


SERVICE SCHEDULE

(3)LINKSM GLOBAL WAVELENGTH SERVICE

 

1.   Applicability.  This Service Schedule is applicable only where Customer
orders  (3)LinkSM Global Wavelength Service.

 

2.  Definitions.  Any capitalized terms used herein and not otherwise defined
shall have the meaning set forth in the Agreement.

 

(A)          “Terrestrial” shall mean any Service that generally transits Level
3’s land-based network (with limited water crossings, including, without
limitation, bay and channel crossings) and does not in any way transit Level 3’s
trans-oceanic network.

 

(B)           “Unprotected” shall mean any Service that does not include a
protection scheme that would allow traffic to be re-routed in the event of a
fiber cut or equipment failure.  All (3)LinkSM Global Wavelength Service is
Unprotected.

 

3.  Service Description.  (3)LinkSM Global Wavelength Service is a 2.5GB or 10GB
(or greater, as agreed by the parties) transparent, Unprotected virtual
channel(s) (or wavelength(s)) on the Level 3 network between two (2) termination
nodes.

 

4.  Interconnection.

 

(A)          To use the (3)LinkSM Global Wavelength Service, Customer must
provide to Level 3, at each termination node, a SONET or SDH-framed 2.5Gb or
10Gb (or greater, as applicable) signal as more particularly described in Level
3’s standard Interconnection Specifications and Hand-off Requirements (attached
as Exhibit “A”) (“Traffic”), which Traffic will thereafter be delivered by Level
3, in like format, to the opposite and corresponding termination node.  The
demarcation point for the (3)LinkSM Global Wavelength Service shall be the Level
3 OSX or fiber termination panel at the termination node.  Customer shall be
solely responsible for providing all interconnection equipment used both to
deliver to, or to accept Traffic from, Level 3 in the formats described above
and for any and all protection schemes Customer chooses to implement respecting
the Traffic.  For a termination node at a location other than a Level 3 Gateway,
Customer shall provide Level 3 with space and power (at no charge to Level 3),
as reasonably requested by Level 3, for placement and operation of an OSX, fiber
termination panel or other equipment within the Customer Premises.

 

(B)           With respect to construction of Facilities to the Customer
Premises and installation, maintenance and repair of facilities within the
Customer Premises, Customer shall provide Level 3 with access to and the use of
Customer’s entrance Facilities and inside wiring, and/or shall procure rights
for Level 3 allowing the placement of Facilities necessary for installation of
Facilities to deliver the (3)LinkSM Global Wavelength Service to the Customer
Premises.  All costs associated with procuring and maintaining rights needed to
obtain entry to the building (and the real property on which the building is
located) within which the Customer Premises are located, and costs to procure
and maintain rights within such building to the Customer Premises, shall be
borne by Customer.

 

5.  Lease to IRU Conversion.  At any time during the Service Term, Customer
shall have the right to convert any Terrestrial (3)LinkSM Global Wavelength
Service provided on a monthly-recurring lease basis into an indefeasible right
of use (“IRU”) with a new Service Term of five (5) years (commencing on the date
of conversion).  Such conversion shall be effective on the first day after
Customer’s delivery to Level 3 of an appropriate Customer Order pursuant to
Level 3’s then current Service Schedule for (3)LinkSM Global Wavelength Service
- IRU reflecting such conversion, which Customer Order must (in order to be
effective to convert a lease into an IRU) be accompanied by payment in full of
the then applicable five (5) year IRU charges for such (3)LinkSM Global
Wavelength Service.  The five (5) year Service Term for the IRU shall begin at
the time of conversion.  Upon conversion, Customer shall be released from all
future monthly recurring charges under the original lease that would have
otherwise accrued after the date of conversion, and the terms of Level 3’s then
current Service Schedule for (3)LinkSM Global Wavelength Service - IRU shall
thereafter govern respecting delivery and use of the IRU.  No portion of the
charges already paid by Customer to Level 3 for such original lease shall be
refunded, rebated or credited.

 

6.  Service Levels.

 

(A)          Installation Service Level.  Level 3 will exercise commercially
reasonable efforts to install any (3)LinkSM Global Wavelength Service on or
before the Customer Commit Date specified for the particular (3)LinkSM Global
Wavelength Service.  This Installation Service Level shall not apply to Customer
Orders that contain incorrect information supplied by Customer, Customer Orders
that are altered at Customer’s request after submission and acceptance by Level
3.  However, this Installation Service Level will apply to such Customer Orders
if such orders are resubmitted and contain correct information, with the
calculation of the installation interval commencing on the date the correct or
altered order is accepted by Level 3.  In the event Level 3 does not meet this
Installation Service Level for a particular (3)LinkSM Global Wavelength Service
for reasons other than an Excused Outage, Customer will be entitled to a service
credit off of the monthly recurring charges (“MRC”) for the affected (3)LinkSM
Global Wavelength Service as set forth in the following table:

 

Installation Delay Beyond Customer Commit Date

 

Service Level Credit

 

1 - 5 business days

 

***

 

6 -20 business days

 

***

 

21 business days or greater

 

***

 

 

(B)           Availability Service Level.  In the event that any (3)LinkSM
Global Wavelength Service becomes unavailable for reasons other than an Excused
Outage, Customer will be entitled to a service credit off of the MRC for the
affected (3)LinkSM Global Wavelength Service based on the cumulative
Unavailability (as defined below) for the affected (3)LinkSM Global Wavelength
Service in a given calendar month as set forth in the following table:

 

Cumulative Unavailability

 

Service Level Credit

 

(in hrs:mins:secs)

 

 

 

0:00:01 - 24:00:00

 

***

 

24:00:01 - 30:00:00

 

***

 

30:00:01 - 36:00:00

 

***

 

36:00:01 - 42:00:00

 

***

 

42:00:01 or greater

 

***

 

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

11

--------------------------------------------------------------------------------


 

For purposes of this Section 6(B), “Unavailable” or “Unavailability” means the
duration of a break in transmission measured from the first of ten (10)
consecutive severely erred seconds (“SESs”) on the affected (3)LinkSM Global
Wavelength Service until the first of ten (10) consecutive non-SESs.  An SES is
a second with a bit error ratio of greater than or equal to 1 in 1000.

 

7.  Chronic Outage.  Customer may elect to terminate an affected (3)LinkSM
Global Wavelength Service prior to the end of the Service Term without
termination liability if, for reasons other than an Excused Outage, such
(3)LinkSM Global Wavelength Service is Unavailable (as defined in Section 6(B)
above) for *** or more separate occasions of more than ***  each OR for more
than *** hours in the aggregate in any calendar month. Level 3’s maintenance log
will be used for purposes of calculating the duration of such Unavailability
event as set forth above, a copy of which will be made available upon Customer’s
request.  In the absence of such a log, Customer may produce to Level 3
sufficient documentation to substantiate a claim of an Unavailability event. 
Customer may notify Level 3 of events of Unavailability by contacting Level 3
Customer Service at 1-877-4LEVEL3 (1-877-453-8353), or such other notice
mechanism as Level 3 may communicate to Customer from time to time.  Customer
may only terminate such (3)LinkSM Global Wavelength Service that is Unavailable
as described above, and must exercise its right to terminate the affected
(3)LinkSM Global Wavelength Service under this Section, in writing, within
thirty (30) days after the event giving rise to a right of termination
hereunder, which termination will be effective as set forth by Customer in such
notice of termination. Except for any credits that have accrued pursuant to
Section 6, this Section 7 sets forth the sole remedy of Customer for chronic
outages or interruptions of any (3)LinkSM Global Wavelength Service.  For the
avoidance of doubt, the parties acknowledge and agree that fiber cuts by third
parties shall be deemed an Excused Outage.

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

12

--------------------------------------------------------------------------------


 

Exhibit “A”

Interconnection Specifications and Handoff Requirements

 

A.                                   Interconnection Specifications.

 

1.                                       The Customer interconnection point of
2.5Gb or 10Gb wavelength signals at the Level 3 location will be at OSX
cross-connect panels (“Level 3 Network Interface”).  SC physical connections
will be standard.

 

2.                                       The Level 3 Network will be compatible
with the Bell System hierarchical clock synchronization methods and stratum
levels as described in Bellcore Technical Advisory (GR436-Core).

 

3.                                       Level 3 equipment must also meet the
interconnect specifications listed above and shall meet or exceed with jitter
requirements of Bellcore Technical Advisory GR253.

 

B.                                     Handoff Requirements.

 

1.             Customer Signal Handoff: Customer will hand off a standard 2.5Gb
or 10Gb (as applicable) SONET or SDH-framed signal from an ADM, router (via
OC-48 or OC-192 optical line card) or other optical network devise.

 

2.             2.5 Gb Service Transmitter and Receiver Specifications2:  Type A
Terminations and Type B Terminations < 20 fiber kilometers.

 

Level 3 2.5Gb Receiver Specifications

Wavelength (nm)

 

Distance

 

Detector Type

 

Coding

 

Minimum
Sensitivity (dBm)

 

Max Rec.
Level (dBm)

 

1265-1360

 

Short

 

PIN

 

NRZ

 

-17.0

 

-3.0

 

The above signal requirements from Customer are measured at the Level 3
transponder located within the Termination Node.  See Comment 1 below.

 

Level 3 2.5Gb Transmitter Specifications

Wavelength (nm)

 

Distance

 

Laser Type

 

Coding

 

Launch Power
(dBm)

 

Max Tolerated
Reflection

 

1310 ±50

 

Short

 

Fabry-Perot

 

NRZ

 

-4.75

 

-27

 

The above signal delivery specifications to Customer are measured at the Level 3
transponder located within the Termination Node.  See Comment 1 below.

 

13

--------------------------------------------------------------------------------


 

3. 2.5 Gb Service Transmitter and Receiver Specifications2:  Type B Terminations
> 20 fiber kilometers

 

Level 3 2.5Gb Receiver Specifications

Wavelength (nm)

 

Distance

 

Detector Type

 

Coding

 

Minimum
Sensitivity (dBm)

 

Max Rec.
Level (dBm)

 

1275-1575

 

Long/Short

 

APD

 

NRZ

 

-24.5

 

-15.0

 

The above signal requirements from Customer are measured at the Level 3
transponder located within the Termination Node.  See Comment 1 below.

 

Level 3 2.5Gb Transmitter Specifications

Wavelength (nm)

 

Distance

 

Laser Type

 

Coding

 

Launch Power
(dBm)

 

Max Tolerated
Reflection

 

1310 ±10

 

Long/Short

 

DFB

 

NRZ

 

-1.5

 

-24

 

The above signal delivery specifications to Customer are measured at the Level 3
transponder located within the Termination Node.  See Comment 1 below.

 

4. 2.5 Gb Service Transmitter and Receiver Specifications2:  Type C Terminations

 

Level 3 2.5Gb Receiver Specifications

Wavelength (nm)

 

Distance

 

Detector Type

 

Coding

 

Minimum
Sensitivity (dBm)

 

Max Rec.
Level (dBm)

 

1290-1570

 

Long/Short

 

APD

 

NRZ

 

-28.0

 

-15.0

 

The above signal requirements from Customer are measured at the Level 3
transponder located within the Termination Node.  See Comment 1 below.

 

Level 3 2.5Gb Transmitter Specifications

Wavelength (nm)

 

Distance

 

Laser Type

 

Coding

 

Launch Power
(dBm)

 

Max Tolerated
Reflection

 

1528-1561 ITU

 

Long/Short

 

DFB

 

NRZ

 

-1.5

 

-14

 

The above signal delivery specifications to Customer are measured at the Level 3
transponder located within the Termination Node.  See Comment 1 below.

 

5.             10Gb Service Transmitter and Receiver Specifications2: All
terminations

 

Level 3 10Gb(Wide Band)Receiver Specifications

Wavelength (nm)

 

Distance

 

Detector Type

 

Coding

 

Minimum
Sensitivity (dBm)

 

Max Rec.
Level (dBm)

 

1290-1575

 

Long/Short

 

PIN

 

NRZ

 

-10.0

 

0.0

 

 The above signal requirements from Customer are measured at the Level 3
transponder located within the Termination Node.  See Comment 1 below.

 

Level 3 10Gb Transmitter Specifications

Wavelength (nm)

 

Distance

 

Laser Type

 

Coding

 

Launch Power
(dBm)

 

Max Tolerated
Reflection

 

1550+/-

 

Long/Short

 

DFB

 

NRZ

 

1.5 ± 0.25

 

-14

 

 The above signal delivery specifications to Customer are measured at the Level
3 transponder located within the Termination Node.  See Comment 1 below.

 

--------------------------------------------------------------------------------

1 These receiver requirements and transmitter specifications are measured at the
Level 3 transponder located within a Type A or Type C Termination Node and do
not account for fiber loss.  In the event of a Type B termination over fiber
without the use of optronics, measurement will occur at the Level3 transponder
located in the Level3 Gateway Facility.  Thus, to ensure proper service
delivery, fiber readings to and from Customer’s equipment must be verified.

 

2 All of the equipment listed above requires SC type single mode connectors.

 

14

--------------------------------------------------------------------------------


 

SERVICE SCHEDULE

(3)PACKETSM SERVICE

 

 

1.  Applicability.  This Service Schedule is applicable only where Customer
orders (3)PacketSM Service.

 

2.  Definitions.  Any capitalized terms used herein and not otherwise defined
shall have the meaning set forth in the Agreement.

 

(A)          “Committed Data Rate” shall mean the minimum data rate committed by
Customer and set forth in the Customer Order (expressed in Megabits per second
(Mbps)).

 

(B)           “Dual Connected” shall mean a Customer interconnection to
(3)PacketSM Service via two (2) access ports in a particular physical location,
each provisioning the same, single virtual circuit.

 

(C)           “Single Connected” shall mean a Customer interconnection to
(3)PacketSM Service via a single access port in a particular physical location.

 

(D)          “Virtual Circuit Committed Rate” shall mean the minimum data rate
available to Customer on a particular (3)PacketSM Service — Premium or
(3)PacketSM Service — Optimized virtual circuit and set forth in the Customer
Order (expressed in megabits per second (Mbps)).

 

3.  Service Description.  (3)PacketSM Service is a Multi-Protocol Label
Switching (MPLS) based data transport service comprised of two (2) or more
physical access ports with one (1) or more virtual circuits interconnecting the
ports, which are configured as requested by Customer.  The (3)PacketSM Service
is available with either an ATM, Frame Relay or Ethernet interface.  Each
virtual circuit comprising the (3)PacketSM Service is available in the following
classes of service: (3)PacketSM Service — Premium (for ATM interface only),
(3)PacketSM Service — Optimized, and (3)PacketSM Service - Enhanced.  The class
of service applicable to the particular virtual circuit will be set forth in the
Customer Order.

 

4.  Burstability.  The (3)PacketSM Service — Premium and (3)PacketSM Service —
Optimized each have separate limitations for the amount of usage allowed in
excess of the applicable Virtual Circuit Committed Rate.  Customer’s usage of
the (3)PacketSM Service for each class of service is limited as follows: (i) for
(3)PacketSM Service — Premium, Customer’s usage cannot burst above the Virtual
Circuit Committed Rate; (ii) for (3)PacketSM Service — Optimized, Customer’s
usage cannot burst above two (2) times the Virtual Circuit Committed Rate; and
(iii) for (3)PacketSM Service — Enhanced, there are no restrictions on
Customer’s usage bursting, subject to the overall capacity available on the
Level 3 network.

 

5.  Charges.    Charges for (3)PacketSM Service are invoiced separately for
(3)PacketSM Service provided on the Level 3 inter-city network and for
(3)PacketSM Service provided on a Level 3 intra-city network

 

(A)          Inter-City Network Charges.  (1)        For (3)PacketSM Service on
the Level 3 inter-city network, Level 3 will invoice Customer, and Customer
agrees to pay Level 3, the following charges for all inter-city (3)PacketSM
Service provided by Level 3 to Customer: (a) a non-recurring installation charge
per port; (b) a monthly recurring port charge; (c) a monthly recurring virtual
circuit charge; (d) a monthly recurring charge based on the aggregate Committed
Data Rate associated with the inter-city (3)PacketSM Service; and (e) monthly
usage charges to the extent Customer’s aggregate usage for inter-city
(3)PacketSM Service in a particular month exceeds the Committed Data Rate.

 

(2)           Customer’s usage of inter-city (3)PacketSM Service (both Send
Traffic and Receive Traffic) will be sampled every five (5) minutes for the
previous five (5) minute period.  At the end of the month, the top five percent
(5%) of Send Traffic and Receive Traffic samples shall be discarded.  The higher
of the resulting ninety-fifth (95th) percentile for Send Traffic and Receive
Traffic for each (3)PacketSM virtual circuit will be added together to determine
Customer’s aggregate usage of inter-city (3)PacketSM Service (“Aggregate
Inter-City (3)PacketSM Usage”) for comparison to the Committed Data Rate.  If
the Aggregate Inter-City (3)PacketSM Usage is higher than the Committed Data
Rate, Customer will, in addition to being billed for the Committed Data Rate, be
billed for any such Aggregate Inter-City (3)PacketSM Usage in excess of the
Committed Data Rate at the contracted-for price per megabit per second (Mbps).

 

(B)           Intra-City Network Charges.  (1)        For (3)PacketSM Service on
a Level 3 intra-city network, Level 3 will invoice Customer, and Customer agrees
to pay Level 3, the following charges for all intra-city (3)PacketSM Service
provided by Level 3 to Customer: (a) a non-recurring installation charge per
port; (b) a monthly recurring port charge; (c) a monthly recurring virtual
circuit charge; (d) a monthly recurring charge based on the aggregate Committed
Data Rate associated with the intra-city (3)PacketSM Service; and (e) monthly
usage charges to the extent Customer’s aggregate usage for the intra-city
(3)PacketSM Service in a particular month exceeds the Committed Data Rate.

 

(2)           Customer’s Send Traffic attributable to usage of the intra-city
(3)PacketSM Service will be sampled every five (5) minutes for the previous five
(5) minute period.  At the end of the month, the top five percent (5%) of Send
Traffic samples shall be discarded.  The resulting ninety-fifth (95th)
percentile for Send Traffic for each (3)PacketSM  port will be added together to
determine Customer’s aggregate usage of intra-city (3)PacketSM Service
(“Aggregate Intra-City (3)PacketSM Usage”) for comparison to the Committed Data
Rate.  If the Aggregate Intra-City (3)PacketSM Usage is higher than the
Committed Data Rate, Customer will, in addition to being billed for the
Committed Data Rate, be billed for any such Aggregate Intra-City (3)PacketSM
Usage in excess of the Committed Data Rate at the contracted-for price per
megabit per second (Mbps).

 

6.  Service Levels.

 

(A)          Installation Service Level.  Level 3 will exercise commercially
reasonable efforts to install any (3)PacketSM Service on or before the Customer
Commit Date specified for the particular Service.  This Installation Service
Level shall not apply to Customer Orders that contain incorrect information
supplied by Customer or Customer Orders that are altered at Customer’s request
after submission and acceptance by Level 3.  However, this Installation Service
Level will apply to such Customer Orders if such orders are resubmitted and
contain correct information, with the calculation of the installation

 

15

--------------------------------------------------------------------------------


 

interval commencing on the date the correct or altered order is accepted by
Level 3.  In the event Level 3 does not meet this Installation Service Level for
a particular (3)PacketSM Service for reasons other than an Excused Outage,
Customer will be entitled to a service credit equal to the charges for one (1)
day of the monthly recurring port charges and monthly recurring virtual circuit
charge for the affected port and/or virtual circuit for each day of delay, up to
a monthly maximum credit of ten (10) days.

 

(B)           Availability Service Level.  (1) The Availability Service Level
for (3)PacketSM Service is 99.99% for Single Connected (3)PacketSM Service and
99.999% for Dual Connected (3)PacketSM Service. The (3)PacketSM Service is
considered unavailable if any port(s) and/or virtual circuit(s) is unable to
send or receive traffic.  In the event that any component of the (3)PacketSM
Service becomes unavailable for reasons other than an Excused Outage, Customer
will be entitled to a service credit off of the monthly recurring port charge
and monthly recurring virtual circuit charge for the affected port and virtual
circuit and any monthly usage charges solely attributable to the affected
virtual circuit based on the cumulative unavailability of the affected component
of the (3)PacketSM Service in a given calendar mo nth as set forth in the
following tables (but Customer will not be entitled to a service credit
associated with the Delay Service Level, Packet Delivery Service Level or Jitter
Service Level for the affected port and virtual circuit to the extent any such
failure arises out of or is related to the unavailability event):

 

For Single Connected (3)PacketSM Service:

Cumulative Unavailability

 

Service Level Credit

 

(in hrs:mins:secs)

 

 

 

0:00:01 - 00:10:00

 

***

 

00:10:01- 00:45:00

 

***

 

00:45:01- 04:00:00

 

***

 

04:00:01 - 08:00:00

 

***

 

08:00:01 - 12:00:00

 

***

 

12:00:01 - 16:00:00

 

***

 

16:00:01 - 24:00:00

 

***

 

24:00:01 or greater

 

***

 

 

For Dual Connected (3)PacketSM Service*:

Cumulative Unavailability

 

Service Level Credit

 

(in hrs:mins:secs)

 

 

 

00:00:01 - 00:45:00

 

***

 

00:45:01- 04:00:00

 

***

 

04:00:01 - 08:00:00

 

***

 

08:00:01 - 12:00:00

 

***

 

12:00:01 - 16:00:00

 

***

 

16:00:01 - 24:00:00

 

***

 

24:00:01 or greater

 

***

 

--------------------------------------------------------------------------------

* For Dual Connected (3)PacketSM Service, if only one (1) of the two (2) Dual
Connected ports becomes unavailable and the associated virtual circuit remains
available, Customer will only be entitled to receive a service credit under this
Availability Service Level off of the monthly recurring port charge for the one
(1) affected port and not off of the monthly recurring virtual circuit charge
for the virtual circuit or any monthly usage charges.

 

(2) Without prejudice to Customer’s right to service credits pursuant to
subsection (1) above, if the (3)PacketSM Service is provided in Germany, then
the Availability Service Level is 97.5% (based on an annual average) if such
(3)PacketSM Service is provided using an Off-Net Local Loop and 99.9% (based on
a calendar month) if such (3)PacketSM Service is provided using an On-Net Local
Loop.

 

(C)           Delay Service Level.  The following Delay Service Level is
measured as an average one-way delay over a calendar month for traffic on the
Level 3 network between Gateways based on the vertical and horizontal (“V&H”)
route miles between such Gateways as set forth in the following table:

 

V&H Route Miles

 

Delay Service Level

 

0 - 250

 

10 ms

 

250.1 - 500

 

15 ms

 

500.1 - 1,000

 

20 ms

 

1,000.1 - 1,500

 

25 ms

 

1,500.1 - 2,000

 

30 ms

 

2,000.1 - 2,500

 

35 ms

 

2,500.1 or greater

 

45 ms

 

Trans-Atlantic

 

45 ms

 

 

Delay measurements may be obtained from the Level 3 web site at www.Level3.com. 
In the event of a delay in excess of the Service Levels set forth below for
reasons other than an Excused Outage, Customer will be entitled to receive a
service credit off the monthly recurring virtual circuit charge for the affected
virtual circuit and any monthly usage charges solely attributable to the
affected virtual circuit as set forth in the following table:

 

Amount of Delay in Excess of Service Level

 

Service Level Credit

 

0.1 - 5 ms

 

***

 

5.1 - 10 ms

 

***

 

10.1 - 15 ms

 

***

 

15.1 - 20 ms

 

***

 

20.1 - 25 ms

 

***

 

25.1 ms or greater

 

***

 

 

(D)          Packet Delivery Service Level.  The Packet Delivery Service Level
for (3)PacketSM Service is 100% for (3)PacketSM Service - Premium, 100% for
(3)PacketSM Service - Optimized for usage up to the applicable Virtual Circuit
Committed Rate and 99.95% for all usage in excess of the applicable Virtual
Circuit Committed Rate,  and 99.95% for (3)PacketSM Service - Enhanced. Packet
Delivery is the percentage of data packets that transit the Level 3 network and
are delivered by Level 3 to the intended destination in a calendar month.  The
Packet Delivery Service Level is measured independently between two (2) Level 3
Gateways and reported separately for each virtual circuit.  Packet Delivery
measurements may be obtained from the Level 3 web site at www.Level3.com.  In
the event Level 3 does not meet the Packet Delivery Service Level for reasons
other than an Excused Outage or as a result of any third party local access
circuit (whether provisioned by Customer or Level 3), Customer will be entitled
to receive a service credit off of the monthly recurring virtual circuit charge
for the affected virtual circuit and any monthly usage charges solely
attributable to the affected virtual circuit as set forth in the following
tables:

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

 

For (3)PacketSM Service - Premium and (3)PacketSM Service - Optimized (up to the
Virtual Circuit Committed Rate):

 

Packet Delivery

 

Service Level Credit

 

99.95 - 99.99%

 

***

 

99.5 - 99.94%

 

***

 

99 - 99.49%

 

***

 

98 - 98.99%

 

***

 

97 - 97.99%

 

***

 

96.99% or less

 

***

 

 

For (3)PacketSM Service - Optimized (for usage in excess of the Virtual Circuit
Committed Rate) and (3)PacketSM Service - Enhanced:

 

 

Packet Delivery

 

Service Level Credit

 

99.5 - 99.94%

 

***

 

99 - 99.49%

 

***

 

98 - 98.99%

 

***

 

97 - 97.99%

 

***

 

96 - 96.99%

 

***

 

95.99% or less

 

***

 


(E)     JITTER SERVICE LEVEL.  THE JITTER SERVICE LEVEL FOR (3)PACKETSM SERVICE
IS 2 MILLISECONDS (MS) FOR (3)PACKETSM SERVICE -  PREMIUM AND 10 MILLISECONDS
(MS) FOR (3)PACKETSM SERVICE - OPTIMIZED.  THE JITTER SERVICE LEVEL DOES NOT
APPLY TO (3)PACKETSM SERVICE - ENHANCED.  THE JITTER SERVICE LEVEL IS MEASURED
INDEPENDENTLY BETWEEN TWO (2) LEVEL 3 GATEWAYS AND REPORTED SEPARATELY FOR EACH
VIRTUAL CIRCUIT.  JITTER MEASUREMENTS MAY BE OBTAINED FROM THE LEVEL 3 WEB SITE
AT WWW.LEVEL3.COM.  JITTER IS DEFINED AS THE RELATIVE VARIATION IN DELAY BETWEEN
CONSECUTIVE PACKETS. SAMPLES ARE TAKEN EVERY 500 MILLISECONDS, AND CONSECUTIVE
SAMPLES ARE COMPARED FOR VARIATION IN DELAY.  EACH VARIATION VALUE IS COMPARED
WITH THIS SERVICE LEVEL.  IN THE EVENT OF JITTER IN EXCESS OF THE THIS SERVICE
LEVEL FOR REASONS OTHER THAN AN EXCUSED OUTAGE, CUSTOMER WILL BE ENTITLED TO
RECEIVE A SERVICE CREDIT OFF OF THE MONTHLY USAGE CHARGES SOLELY ATTRIBUTABLE TO
THE AFFECTED VIRTUAL CIRCUIT AS SET FORTH IN THE FOLLOWING TABLE:

 

Percentage of Measurements within SLA

 

Service Level Credit

 

99.9951% - 99.999%

 

***

 

99.991% - 99.995%

 

***

 

99.951% - 99.99%

 

***

 

99.91% - 99.95%

 

***

 

99.1% - 99.9%

 

***

 

99% or less

 

***

 

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

SERVICE SCHEDULE

(3)CROSSROADSSM SERVICE

 

1.  Applicability.  This Service Schedule is applicable only where Customer
orders (3)CrossRoadsSM Service.

 

2.  Definitions.  Any capitalized terms used herein and not otherwise defined
shall have the meaning set forth in the Agreement.

 

(A)          “Committed Data Rate” shall mean the minimum data rate committed by
Customer and set forth in the Customer Order (expressed in Megabits per second
(Mbps)).

 

(B)           “Off-Net Send Traffic” shall mean Send Traffic that terminates to
any location that is not on the Level 3 network.

 

(C)           “On-Net Intracity Send Traffic” shall mean On-Net Send Traffic
that does not transit Level 3’s long haul transmission facilities.

 

(D)          “On-Net Send Traffic” shall mean Send Traffic that terminates to a
location that is on the Level 3 network.

 

(E)           “Receive Traffic” shall mean traffic from any origination point
that is received by Customer from the Level 3 network.

 

(F)           “Send Traffic” shall mean traffic from any origination point that
is sent by Customer onto the Level 3 network

 

3.  Service Description.   (3)CrossRoadsSM Service is an IP transit service
(including  dedicated IP access port(s)) providing access to the Level 3 IP
network and the global Internet.  (3)CrossRoadsSM Service is available with
either a Serial/POS or Ethernet interface.

 

4.  Charges. Customer may elect to be billed based on a fixed rate, Destination
Sensitive Billing, or a Committed Data Rate.  The manner of billing selected
will be set forth in each Customer Order.

 

(A)          Fixed rate charges for (3)CrossRoadsSM Services consist of two (2)
components: (a) a non-recurring installation charge per port; and (b) a monthly
recurring port charge.

 

(B)           Destination Sensitive Billing charges for (3)CrossRoadsSM Service
consist of three (3) components: (a) a non-recurring installation charge per
port; (b) a monthly recurring port charge; and (c) monthly usage charges. 
Customer’s usage of (3)CrossRoadsSM Service (both Send Traffic and Receive
Traffic) will be measured and recorded by Level 3 every five minutes.  At the
end of the month, the top five percent (5%) of the Send Traffic and Receive
Traffic samples will be discarded. If the ninety-fifth  (95th) percentile
Receive Traffic sample shows (3)CrossRoadsSM Service usage greater than the
usage shown in the ninety-fifth (95th) percentile Send Traffic sample, then
Customer will be billed for the amount of (3)CrossRoadsSM Service usage shown in
the ninety-fifth (95th) percentile sample for the Receive Traffic.  If the
ninety-fifth (95th) percentile sample for the Send Traffic shows (3)CrossRoadsSM
Service usage greater than the usage shown in the ninety-fifth (95th)
percentile  Receive Traffic sample, then the total Send Traffic will be
categorized as Off-Net Send Traffic, On-Net Send Traffic and On-Net Intracity
Send Traffic, and Customer will be billed for the usage shown in the
ninety-fifth (95th) percentile sample for each category.

 

(C)           Committed Data Rate charges for (3)CrossRoadsSM Service consist of
four (4) components: (a) a non-recurring installation charge per port; (b) a
monthly recurring port charge (if applicable); (c) a monthly recurring charge
based on the Committed Data Rate associated with the (3)CrossRoadsSM Service;
and (d) monthly usage charges to the extent usage in a particular month exceeds
the Committed Data Rate.  Customer’s usage of (3)CrossRoadsSM Service (both Send
Traffic and Receive Traffic) will be sampled every five (5) minutes for the
previous five (5) minute period.  At the end of the month, the top five percent
(5%) of Send Traffic and Receive Traffic samples shall be discarded.  The
highest of the resulting ninety-fifth (95th) percentile for Send Traffic and
Receive Traffic will be compared to the Committed Data Rate.  If the
ninety-fifth (95th) percentile of either Send Traffic or Receive Traffic is
higher than the Committed Data Rate, Customer will, in addition to being billed
for the Committed Data Rate, be billed at this ninety-fifth (95th) percentile
level for any usage in excess of the Committed Data Rate at the contracted-for
price per Megabit.

 

5.   IP Addresses and Domain Names.  In the event that Level 3 assigns to
Customer an IP address as part of the provision of Service, such IP address
shall (upon Level 3’s request and to the extent permitted by law) revert to
Level 3 after termination of the applicable Customer Order for any reason
whatsoever, and Customer shall cease using such address.  At any time after such
termination, Level 3 may re-assign such address to another user. In the event
that Level 3 obtains for Customer a domain name (which may be required in some
European jurisdictions), Customer shall be the sole owner of such domain name. 
Customer shall be solely responsible for:

 

(A)          paying any fees (including renewal fees) relating thereto;

 

(B)           complying with any legal, technical, administrative, billing or
other requirements imposed by the relevant domain name registration authority;

 

(C)           modifying such domain name in the event Customer changes service
providers; and

 

(D)          all third party claims (including claims for intellectual property
infringement) relating thereto, and Customer shall indemnify and hold Level 3
harmless from all such claims and expenses (including legal fees and court
costs) related thereto.

 

6.  Service Levels.

 

(A)          Installation Service Level.   Level 3 will exercise commercially
reasonable efforts to install any (3)CrossRoadsSM Service on or before the
Customer Commit Date specified for the particular (3)CrossRoadsSM Service.  This
Installation Service Level shall not apply to Customer Orders that contain
incorrect information supplied by Customer or Customer Orders that are altered
at Customer’s request after submission and acceptance by Level 3.  However, this
Installation Service Level will apply to such Customer Orders if such orders are
resubmitted and contain correct information, with the calculation of the
installation interval commencing on the date the correct or altered order is
accepted by Level 3.  In the event Level 3 does not meet this Installation
Service Level for a particular (3)CrossRoadsSM Service for reasons other than

 

18

--------------------------------------------------------------------------------


 

an Excused Outage, Customer will be entitled to a service credit equal to the
charges for one (1) day of the monthly recurring charges (“MRC”) for the
affected (3)CrossRoadsSM Service for each day of delay, up to a monthly maximum
credit of ten (10) days.

 

(B)           Availability Service Level. (1) The Availability Service Level for
(3)CrossRoadsSM Service is 100%. The (3)CrossRoadsSM Service is considered
unavailable if a port is unable to send or receive traffic.  In the event that
the (3)CrossRoadsSM Service becomes unavailable for reasons other than an
Excused Outage, Customer will be entitled to a service credit off of the MRC for
the affected (3)CrossRoadsSM Service based on the cumulative unavailability of
the affected (3)CrossRoadsSM Service in a given calendar month as set forth in
the following table:

 

Cumulative  Unavailability

 

Service Level Credit

 

(in hrs:mins:secs)

 

 

 

00:00:01 - 00:05:00

 

***

 

00:05:01- 00:45:00

 

***

 

00:45:01- 04:00:00

 

***

 

04:00:01 - 08:00:00

 

***

 

08:00:01 -12:00:00

 

***

 

12:00:01 -16:00:00

 

***

 

16:00:01 - 24:00:00

 

***

 

24:00:01 or greater

 

***

 

 

(2) Without prejudice to Customer’s right to service credits pursuant to
subsection (1) above, if the (3)CrossRoadsSM Services are provided in Germany,
then the Availability Service Level is 97.5% (based on an annual average) if
such (3)CrossRoadsSM Services is provided using an Off-Net Local Loop and 99.9%
(based on a calendar month) if such (3)CrossRoadsSM Service is provided using an
On-Net Local Loop.

 

(C)           Delay Service Level. The Delay Service Level for (3)CrossRoadsSM
Service is as set forth in the following table:

 

Route

 

Delay Service Level

 

Intra- U.S.

 

40 ms

 

Intra-Europe

 

30 ms

 

London to New York, NY

 

40 ms

 

 

The Delay Service Level is measured as an average one-way delay over a calendar
month for traffic on the Level 3 network between Gateways.  Delay measurements
may be obtained from the Level 3 web site at www.Level3.com.  In the event of a
delay in excess of the Service Levels set forth above for reasons other than an
Excused Outage, Customer will be entitled to receive a service credit off of the
MRC for the affected (3)CrossRoadsSM Service as set forth in the following
table:.

 

Amount of Delay in Excess of Service Level

 

Service Level Credit

 

0.1 - 5 ms

 

***

 

5.1 - 10 ms

 

***

 

10.1 - 15 ms

 

***

 

15.1 - 20 ms

 

***

 

20.1 - 25 ms

 

***

 

25.1 ms or greater

 

***

 

 

(D)          Packet Delivery Service Level.  The Packet Delivery Service Level
for (3)CrossRoadsSM Service is 99% for On-Net traffic between Gateways.  Packet
Delivery is the average number of Internet Protocol (IP) packets of information
that transit the Level 3 network and are delivered by Level 3 to the intended
On-Net destination in a calendar month.  Packet Delivery measurements may be
obtained from the Level 3 web site at www.Level3.com.  In the event Level 3 does
not meet the Packet Delivery Service Level for reasons other than an Excused
Outage or as a result of any third party local access circuit (whether
provisioned by Customer or Level 3), Customer will be entitled to receive a
service credit off of the MRC for the affected (3)CrossRoadsSM Service as set
forth in the following table:

 

Packet Delivery

 

Service Level Credit

 

98.5 - 98.99%

 

***

 

98 - 98.49%

 

***

 

97 - 97.99%

 

***

 

96 - 96.99%

 

***

 

95 - 95.99%

 

***

 

94.99% or less

 

***

 

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

19

--------------------------------------------------------------------------------


 

SERVICE SCHEDULE

(3)CONNECTSM MODEM SERVICE

 

1.  Applicability.  This Service Schedule is applicable only where Customer
orders (3)ConnectSM  Modem Service.

 

2.  Definitions.  Any capitalized terms used herein and not otherwise defined
shall have the meaning set forth in the Agreement.

 

(A)          “International” means anywhere outside of the continental United
States, including Alaska and Hawaii.

 

(B)           “Market” means any geographic area (as defined by Level 3) in
which Level 3 provides (3)ConnectSM Modem Service to Customer.  The current list
of available Markets, Market tiers and Rate Centers may be obtained from the
Level 3 web site at www.level3.com, which list may be supplemented by Level 3
(in its sole discretion) from time to time.

 

(C)           “Rate Center” means the specific geographic point (associated with
one or more specific NPA/NXX codes and various Wire Centers) being used for
billing and measuring (3)ConnectSM  Modem Service.  For example, a Rate Center
will normally include several Wire Centers within its geographic area, with each
Wire Center being defined as having one or more NPA/NXX(s). The current list of
available Markets, Market tiers and Rate Centers may be obtained from the Level
3 web site at www.level3.com, which list may be supplemented by Level 3 (in its
sole discretion) from time to time.

 

(D)          “Tier 1 Authentication” means the first stage authentication
whereby Level 3 determines whether managed modem port capacity is available in
the particular Rate Center.

 

(E)           “Transit Service” means end user traffic that is routed to
Level 3’s facility and then routed to its final destination by Level 3 via the
Level 3 IP network.

 

(F)           “U.S. Domestic” means the continental United States.

 

3.  Service Description.  (3)ConnectSM Modem Service is a dial-access, Transit
Service available on a fixed-port basis, usage basis and nationwide usage basis.

 

4.  (3)ConnectSM Modem Service — Fixed Port.  The (3)ConnectSM Modem Service —
Fixed Port is billed by Level 3 to Customer on a per port basis.  The
(3)ConnectSM Modem Service — Fixed Port charges consist of two (2) components:
(a) a non-recurring installation charge per port; and (b) a monthly recurring
port charge applicable to the particular Market tier; which charges shall be as
set forth in the Customer Order or as otherwise agreed between the parties in
writing.

 

5.  (3)ConnectSM Modem Service — Usage. 

 

(A)          The (3)ConnectSM Modem Service - Usage is billed by Level 3 to
Customer on a usage basis.  The (3)ConnectSM Modem Service — Usage charges
consist of two (2) components: (a) a non-recurring installation charge per
Market; and (b) a per hour usage charge applicable to the particular Market
tier; which charges shall be as set forth in the Customer Order or as otherwise
agreed between the parties in writing.

 

(B)           Usage of the (3)ConnectSM Modem Service — Usage will be measured
based on the total duration of all modem sessions in a particular month.  Modem
sessions will be measured in minutes starting immediately following Tier 1
Authentication and ending when the user disconnects from the Level 3 network. 
Level 3 radius accounting records will be used to determine the length in time
of each call.  At the end of each monthly billing period, the accounting records
for such month will be summed to produce the total hours of usage of the
(3)ConnectSM Modem Service - Usage in the particular month for each Market tier
(as applicable).

(C)           Customer will not have, nor shall it be entitled to, any stated
number of dedicated ports with any (3)ConnectSM Modem Service - Usage.  Customer
shall make reasonable efforts to provide Level 3, on an ongoing quarterly basis,
with a non-binding demand forecast setting forth Customer’s estimated forecasted
usage (on a total hours of use by Rate Center basis) of (3)ConnectSM Modem
Service - Usage to facilitate Level 3’s planning efforts in support of
Customer. 

 

6.  (3)ConnectSM Modem Service — Nationwide.

 

(A)          The (3)ConnectSM Modem Service - Nationwide is billed by Level 3 to
Customer on a usage basis.  The (3)ConnectSM Modem Service — Nationwide charges
consist of two (2) components: (a) a non-recurring installation charge per
Market; and (b) a per minute usage charge; which charges shall be as set forth
in the Customer Order or as otherwise agreed between the parties in writing.

 

(B)           Level 3 SS7 signaling records will be used to determine the length
of time for each subscriber call.  (3)ConnectSM Modem Service — Nationwide
sessions will be measured starting when the call answer indication is passed to
the Local Exchange Carrier and ending when the user disconnects from the Level 3
network.  At the end of each monthly billing period, the SS7 signaling records
for such month will be summed to produce the total minutes of usage of the
(3)ConnectSM Modem Service - Nationwide in the particular month for each U.S.
Domestic or International calling area (as applicable).

 

(C)           (3)ConnectSM Modem Service - Nationwide charges shall be invoiced
based on the following billing increments.

 

Service Type/ Rate Element

 

Initial Billing
Increment
(seconds)

 

Additional
Billing
Increments
(seconds)

 

U.S. Domestic (3)ConnectSM Modem Service - Nationwide

 

18

 

6

 

International Originating (3)ConnectSM Modem Service - Nationwide

 

30

 

6

 

 

Any partial billing increment shall be rounded-up to the next interval.

 

(D)          If more than thirty five percent (35%) of the U.S. Domestic
toll-free minutes that Customer transmits to Level 3 hereunder in any month
originate in access areas other than those operated by the following Local
Exchange Carriers: Bell South, NYNEX (Verizon North), Bell Atlantic (Verizon
South), Southwestern Bell Telephone, Ameritech, Qwest Communications, Cincinnati
Bell Telephone, Southern New England Telephone (SNET) and Pacific Bell 
(collectively the “RBOCs”), Level 3 will add a $0.03 per minute charge (or such
other charge as the parties mutually agree from time to time) to

 

20

--------------------------------------------------------------------------------


 

the applicable per minute rate for all non-RBOC minutes in excess of the thirty
five percent (35%) threshold.

 

(E)           Level 3 shall pass through to Customer and Customer shall pay all
payphone surcharges that are imposed on Level 3.  Such payphone surcharges are
imposed pursuant to the rules and orders of the Federal Communications
Commission (FCC) or other regulatory entity of competent jurisdiction and are
subject to change at any time.

 

(F)           Customer will not have, nor shall it be entitled to, any stated
number of dedicated ports with any Level 3 (3)ConnectSM Modem Service -
Nationwide.  Customer shall make reasonable efforts to provide Level 3, on an
ongoing quarterly basis, with a non-binding demand forecast setting forth
Customer’s estimated forecasted usage (on a total minutes of use basis) of Level
3 (3)ConnectSM Modem Service - Nationwide to facilitate Level 3’s planning
efforts in support of Customer.

 

7.  Service Levels.

 

(A)          Installation Service Level.   Level 3 will exercise commercially
reasonable efforts to install any (3)ConnectSM Modem Service on or before the
Customer Commit Date specified for the particular Service.  This Installation
Service Level shall not apply to Customer Orders that contain incorrect
information supplied by Customer or Customer Orders that are altered at
Customer’s request after submission and acceptance by Level 3.  However, this
Installation Service Level will apply to such Customer Orders if such orders are
resubmitted and contain correct information, with the calculation of the
installation interval commencing on the date the correct or altered order is
accepted by Level 3.  In the event Level 3 does not meet this Installation
Service Level for a particular Service for reasons other than an Excused Outage,
Customer will be entitled to a service credit equal to fifty percent (50%) of
the non-recurring charges for the affected Service.

 

(B)           Call Success Rate (CSR) Service Level.  The CSR Service Level for
(3)ConnectSM Modem Service is 90%*.  The CSR is measured by Level 3 as a monthly
average across the Level 3 modem network calculated based on the number of IP
sessions established against the total sessions attempted. An IP session is
established when the modem port is available to send, receive and authenticate
traffic.  In the event Level 3 does not meet the CSR Service Level for reasons
other than an Excused Outage, Customer will be entitled to a service credit off
of the monthly recurring port charge for the affected (3)ConnectSM Modem Service
as set forth in the following table:

 

CSR

 

Service Level Credit

 

88 - 89.99%

 

***

 

85 - 87.99%

 

***

 

80 - 84.99%

 

***

 

79.99% or less

 

***

 

 

* The CSR Service Level does not apply to ISDN Service

 

(C)           The Service Levels set forth in this Section 7 shall only apply to
(i) (3)ConnectSM Modem Service - Fixed Port, and shall not apply to the
(3)ConnectSM Modem Service - Usage or (3)ConnectSM Modem Service - Nationwide;
and (ii) Rate Centers that have been made commercially available by Level 3 for
sixty (60) days or more.

 

21

--------------------------------------------------------------------------------


 

SERVICE SCHEDULE

(3)LINKSM CROSS CONNECT SERVICE and MONDO CONDO FIBER LINK SERVICE

 

1.  Applicability.  This Service Schedule is applicable only where Customer
orders (3)LinkSM  Cross Connect Service and/or Mondo Condo Fiber Link Service.

 

2.  Definitions.  Any capitalized terms used herein and not otherwise defined
shall have the meaning set forth in the Agreement.

 

3.  Service Description.  (3)LinkSM Cross Connect Service is copper or fiber
optic cabling cross-connected between Level 3 provided (3)CenterSM Colocation
(cabinets and/or suites), other Level 3 provided Service or Facilities and/or
third party provided services or facilities that terminate within the Level 3
Gateway.  Mondo Condo Fiber Link Service is fiber optic cabling that provides
connectivity between the Level 3 Mondo Condo facility and the Level 3 Gateway in
the same metropolitan area.  Mondo Condo Fiber Link Service can provide
connectivity between Level 3 provided (3)CenterSM Colocation (cabinets and/or
suites) within a Level 3 Mondo Condo facility and the Level 3 Gateway, Level 3
provided dark fiber and/or third party provided services or facilities that
terminate within a Level 3 Gateway.

 

4.  Service Level.  Level 3 will exercise commercially reasonable efforts to
install any (3)LinkSM Cross Connect Service and any Mondo Condo Fiber Link
Service on or before the Customer Commit Date specified for the particular
(3)LinkSM Cross Connect Service or Mondo Condo Fiber Link Service (as the case
may be).  This Installation Service Level shall not apply to Customer Orders
that contain incorrect information supplied by Customer, Customer Orders that
are altered at Customer’s request after submission and acceptance by Level 3. 
However, this Installation Service Level will apply to such Customer Orders if
such orders are resubmitted and contain correct information, with the
calculation of the installation interval commencing on the date the correct or
altered order is accepted by Level 3.  In the event Level 3 does not meet this
Installation Service Level for a particular (3)LinkSM Cross Connect Service or
Mondo Condo Fiber Link Service (as the case may be) for reasons other than an
Excused Outage, Customer will be entitled to a service credit off of the
non-recurring charges (“NRC”) and/or monthly recurring charges (“MRC”) for the
affected (3)LinkSM Cross Connect Service or Mondo Condo Fiber Link Service (as
the case may be) as set forth in the following tables:

 

For (3)LinkSM Cross Connect Service:

 

Installation Delay Beyond Customer Commit Date

 

Service Level Credit

 

1 - 5 business days

 

***

 

6 - 20 business days

 

***

 

21 + business days

 

***

 

 

For Mondo Condo Fiber Link Service:

 

Installation Delay Beyond Customer Commit Date

 

Service Level Credit

 

15 - 30 business days

 

***

 

31 + business days

 

***

 

 

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

22

--------------------------------------------------------------------------------


 

APPENDIX I

 


FORM OF OFFICER CERTIFICATION

 

 

 

[Date]

 

Level 3 Communications, LLC

1025 Eldorado Blvd.

Broomfield, CO 80403

Attn: Director, Billing

 

 

RE:                              Master Service Agreement between Level 3
Communications, LLC (“Level 3”) and Universal Access, Inc. (“Customer”) dated  
                 , 2003 (“MSA”)

 

Attn: Chief Financial Officer:

 

Pursuant to Section 8.4 of the MSA, for the period beginning on the Effective
Date of the MSA through the 12 month  period ending                    , 200 
(“Certification Period”), this letter certifies that Customer has been and
continues to be in compliance with the Requirements Commitment.  During the
Certification Period, Customer ordered        services qualifying (i.e., Level
3’s offer *** than the bona fide third party offer as described under such
section), of which            were ordered from Level 3.

 

 

Sincerely,

 

[Officer of Customer]

 

--------------------------------------------------------------------------------

***         Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

23

--------------------------------------------------------------------------------